SMDL #01-020
July 3, 2001
Dear State Medicaid Directors and State Health Officials:
This letter is to inform you of our policy regarding timely filing of claims at amended
Federal matching rates under the Medicaid and State Children's Health Insurance
(SCHIP) programs in light of various Departmental Appeals Board (DAB) decisions
and questions on this issue. This situation arises when a State timely files a claim for
Federal financial participation (FFP) at one matching rate (e.g., Federal medical
assistance percentage), and much later decides that all or a portion of that claim
could have been claimed appropriately at a higher rate (e.g., the 90 percent family
planning matching rate). The State files a claim for the higher match rate beyond the
2-year timely claims filing limits in Section 1132 of the Social Security Act and the
implementing regulations at 45 CFR, Part 95, Subpart A. The Departmental Appeals
Board (DAB) ruled in Decision 1655 (enclosed) that this second claim "constituted a
new and separate request for FFP," and concluded that the second claim would not
be considered timely filed and therefore is unallowable.
Since the DAB is the final administrative decision body of the Department and is
interpreting for the Secretary Section 1132 of the Social Security Act and the
implementing Departmental regulations at 45 CFR, Part 95, Subpart A, the DAB
decision is applicable to the Medicaid and SCHIP programs. Therefore, when a State
files a claim timely at one Federal matching rate and later determines that it could
have claimed a higher Federal matching rate, any new claim at the higher rate must
itself be filed timely under the law and regulations (unless it meets one of the timely
claims filing exceptions specified in 45 CFR 95.19). If the new claim is not timely
filed and is not within a specified exception, it is unallowable. Note that such a claim
does not constitute an adjustment to prior year costs as defined in the timely claim
filing regulation. This policy is applicable to all claims filed on or after the date of this
letter.
If you have any questions please contact your Regional Office.
Sincerely,
/s/
Penny R. Thompson
Acting Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations

Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association
Brent Ewig
Association of State and Territorial Health Officials

Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD
Appellate Division
SUBJECT: New Jersey Department of Human Services DATE: April 20, 1998
Docket No. A-98-3
Decision No. 1655

DECISION
The New Jersey Department of Human Services (New Jersey) appealed a
determination by the Administration for Children and Families (ACF) disallowing
$260,450 in federal financial participation (FFP) claimed by New Jersey under title
IV-D of the Social Security Act (Act). The funds at issue represent the difference
between the federal share of automated child support enforcement systems (ACSES)
costs at the 66% rate of FFP and at an enhanced 90% rate. ACF based the
disallowance on the ground that New Jersey did not submit the request for the
enhanced FFP rate within the two-year time limit in 45 C.F.R. § 95.7, implementing
section 1132 of the Act.
Based on the following analysis, we find that New Jersey’s request for the enhanced
FFP rate was a claim that was not filed within the two-year period required by statute
and did not meet any of the prescribed exceptions to the two-year limitation.
Therefore, we sustain this disallowance in full.
Statutory and Regulatory Background
Section 1132(a) of the Act and 45 C.F.R. § 95.7 prohibit the payment of FFP for any
expenditure for which no claim has been filed within two years of the end of the
calendar quarter in which the expenditure was incurred. The language of the statute
reads:
[A]ny claim by a State for payment with respect to an expenditure made
during any calendar quarter by the State -- (1) in carrying out a State plan
approved under title . . . IV . . . of this Act . . . * * * shall be filed (in such
form and manner as the Secretary shall by regulations prescribe) within the
two-year period which begins on the first day of the calendar quarter
immediately following such calendar quarter; and payment shall not be made
under this Act on account of any such expenditure if the claim therefor is not
made within such two-year period. . . .

2
Tracking the statute’s language, 45 C.F.R. § 95.7 reads: “[W]e will pay a State for a
State agency expenditure . . . only if the State files a claim with us for that
expenditure within 2 years after the calendar quarter in which the State agency made
the expenditure.” In enacting the two-year filing limitation, Congress addressed the
Department of Health and Human Services’ need to plan and administer effectively
the budgets for Social Security Act programs by controlling states’ ability to make
delayed claims. See Connecticut v. Schweiker, 684 F.2d 979, 982 (D.C. Cir. 1982),
cert. denied, 459 U.S. 1207 (1983); see also New York State Dept. Of Social
Services, DAB No. 521 (1984).
Section 1132 of the Act and 45 C.F.R. § 95.19 provide several exceptions to the twoyear limit for filing claims. The exceptions include: claims for adjustments to prior
year costs; claims resulting from audit exceptions or from court-ordered retroactive
payments; and any claim for which the Secretary of the Department of Health and
Human Services decides there was “good cause” for the late filing.
Definitions relating to the filing limitation are set forth at 45 C.F.R. § 95.4. The
regulation defines the term “claim” as “a request for Federal financial participation in
the manner and format required by our program regulations, and instructions or
directives issued thereunder.” “Federal financial participation” in turn is defined as
“the Federal government’s share of an expenditure made by a State agency under
any of the programs listed in § 95.1.”
The costs at issue in this case were claimed under the Child Support and
Establishment of Paternity Program established under title IV-D of the Act (42
U.S.C. §§ 651-669; sections 451-469 of the Act). The title IV-D program is a
cooperative federal-state program that was enacted for the purposes of: locating
absent parents; enforcing their support obligations; establishing paternity; obtaining
child and spousal support; and assuring that assistance in obtaining support be
available to all children for whom such assistance is requested. See section 451 of
the Act. The program is administered by the Office of Child Support Enforcement in
ACF.
In order to receive grant funding in the form of FFP, a state must operate its title IVD program in accordance with a federally approved state plan and applicable federal
regulations. During the period in which the expenditures at issue were incurred,
sections 452, 454 and 455 of the Act and 45 C.F.R. Part 307 set forth requirements
for statewide automated data processing and information retrieval systems to carry
out a state’s child support enforcement plan. Computerized support enforcement
systems were to be designed to “[c]ontrol, account for, and monitor all the factors in
the support collection and paternity determination processes under the State plan.”
45 C.F.R. § 307.10(b). Further, the regulations provided for the availability of FFP
at the 90% rate for hardware and proprietary software costs for states that maintained
an approved computerized support enforcement system. 45 C.F.R. § 307.30(b).

3
The procedures for filing claims under title IV-D are set forth in the grant
administration regulations at 45 C.F.R. Part 95 and in program guidelines.
Factual Background
The New Jersey Division of Family Development (DFD) of the Department of
Human Services administers and supervises New Jersey’s title IV-D Child Support
Enforcement Program. The DFD developed and operates New Jersey’s ACSES. On
March 1, 1995, the DFD filed a quarterly report of expenditures and estimates (QER)
(OCSE-131) for the quarter ending September 30, 1994. Notwithstanding prior
notification from ACF that its ACSES operational costs could be claimed at an
enhanced rate,1 New Jersey claimed its ACSES hardware and proprietary software
operating costs as a current expenditure, included in line 7 of the report, “Other ADP
Expenditures (at the regular FFP rate).” Similarly, New Jersey included the ACSES
hardware and proprietary software costs for the quarters ending December 31, 1994
and March 31, 1995 on line 7 of the QERs dated April 26, 1995 and August 10,
1995, respectively. Accordingly, in each instance, New Jersey specifically claimed,
through its QER filings, FFP at the regular 66% rate and was paid at that rate.
The 1995 federal fiscal year costs had originally been determined through use of
billing rates based on budgeted expenses, but were subsequently recalculated using
actual expenditures for the year. Based on the recalculations, New Jersey submitted
an adjustment of the gross expenditures for the ACSES costs for the three quarters at
issue on line 7 of the revised QER for the quarter ended June 30, 1996, which was
dated December 16, 1996. While the revised QER was filed more than two years
after the end of the September 30, 1994 quarter in which the expenditures were
made, the claim was allowed under the adjustment to prior year costs exception to
the two-year filing requirement. In the revised filing, New Jersey again specifically
claimed FFP for the ACSES costs at the regular, 66% rate.
Thereafter, New Jersey determined what portions of the gross costs reflected in the
earlier QERs represented expenditures for ACSES hardware and proprietary software
that were eligible for the enhanced, 90% FFP rate. In its QER for the quarter ending
December 31, 1996, dated May 28, 1997, New Jersey submitted adjustments to the
prior quarters to reflect the enhanced FFP rate for the ACSES

As discussed more fully in the analysis section of this decision, ACF
informed New Jersey by letter dated October 4, 1994, that the ACSES had achieved
conditional certification and that the systems operational costs could be claimed at
the enhanced FFP rate effective July 1, 1994 until October 1, 1995.
1

4
costs. These adjustments resulted in a net increase in FFP sought of $260,450 for the
three quarters at issue. The specific amounts of the claims are shown below:
Quarter Ended

FFP at 66%

FFP at 90%

Difference in
FFP Sought

9/30/94

$267,166

$364,317

$97,151

12/31/94

$219,576

$299,422

$79,846

3/31/95

$229,497

$312,950

$83,453

TOTAL

$716,239

$976,689

$260,450

Issues
As discussed above, under section 1132 of the Act and 45 C.F.R. § 95.7, claims for
FFP for expenditures must be filed within two years of the end of the calendar
quarter in which the expenditures were incurred. The expenditures for which New
Jersey claimed the enhanced FFP rate were incurred during the quarters ending
September 30, 1994, December 31, 1994, and March 31, 1995. Therefore, the latest
dates for claiming FFP for those expenditures would have been September 30, 1996,
December 31, 1996, and March 31, 1997, respectively.
New Jersey did not rely on any of the exceptions to the two-year filing limitation in
section 1132 of the Act and 45 C.F.R. § 95.19 to support its appeal. 2 Rather, New
Jersey submitted that the May 28, 1997 request for the enhanced FFP rate merely
corrected the FFP rate in its previous, timely filed claims and did not add discrete
cost items not found in the original claims. Accordingly, New Jersey posited, the
May 28, 1997 claim was not a “separate claim” barred by the two-year filing

New Jersey stated in its October 3, 1997 notice of appeal that it was
entitled to receive the enhanced FFP based on the “adjustment to prior year costs”
exception to the two-year filing limitation. New Jersey did not pursue this contention
in its initial brief, and explicitly stated in its reply brief that it did not argue that its
claim should be allowed based on the exception. Under 45 C.F.R. § 95.4, an
“adjustment to prior year costs” is defined as an “adjustment in the amount of a
particular cost item that was previously claimed under an interim rate concept and for
which it is later determined that the cost is greater or less than that originally
claimed.” In light of the regulatory definition of “adjustment to prior year costs,”
the exception would not apply in this case because the enhanced FFP claims were not
based on adjustments to the amount of the cost. See, e.g., New Jersey Dept. Of
Human Services, DAB No. 1562 (1996).
2

5
limitation, but a “corrective claim”. In support of its argument, New Jersey
principally relied on language found in California Dept. Of Health Services, DAB
No. 1472 (1994). New Jersey submitted that that decision held that when a state files
a timely claim for an expenditure and, after two years, requests additional funds
based on a corrected rate of FFP for the same expenditure in the previous claim, the
second submission is not time-barred.
New Jersey also argued that in Maryland Dept. of Human Resources, DAB No. 483
(1983), and Massachusetts Dept. Of Public Welfare, DAB No. 796 (1986), the Board
distinguished claims involving adjustments of “previously understated cost items,”
which a state may pursue beyond the two-year filing limitation (as in Maryland),
from claims involving “separate cost items,” which are subject to the filing limitation
(as in Massachusetts). New Jersey asserted that the distinction flows from the
wording of 45 C.F.R. § 95.7, which provides that the agency “will pay a State for a
State agency expenditure ... only if the State files a claim with us for that expenditure
within 2 years after the calendar quarter in which the State agency made the
expenditure.” (Emphasis added.) New Jersey contended that because there was no
increase in total expenditures submitted, but merely an increase in the amount of FFP
sought, the filing limitation should not apply. Moreover, New Jersey submitted,
ACF’s position that the claims for enhanced FFP were untimely because the
departmental forms on which the FFP correction request were stated was filed more
than two years after the expenditures in question “almost literally elevates form over
substance.” See New Jersey Reply Br. at 2.
In addition, New Jersey wrote that the purpose of the two-year filing limitation
would not be served by denying the claim in this case. The intent of the limitation
was to prevent states from submitting expenditures many years after they were made
or transferring claims from one federal program to another. New Jersey submitted
that it neither claimed new expenditures many years after they were incurred nor
transferred claims from one program to another.
New Jersey also contended that the revised FFP request was not the type of claim
that would impede ACF budget planning. Correspondence in the record shows that
ACF knew that New Jersey could claim the ACSES costs at the enhanced rate, New
Jersey argued. Specifically, in a letter dated October 4, 1994, the Director of the
ACF Office of Information Systems Management (OISM) wrote to New Jersey that
its ACSES had achieved conditional certification and that the systems operational
costs “may be claimed at an enhanced rate effective July 1, 1994 until October 1,
1995.” Also, on May 24, 1995, the Acting Director of the OISM wrote to New
Jersey that, based on estimated costs submitted by New Jersey, ACF would approve
$1,470,128 in ACSES operational costs at the enhanced FFP rate for the period July
1, 1994, through September 30, 1995. Accordingly, New Jersey argued, the request
for the enhanced rate could not have made it difficult for ACF to plan its budget
because ACF knew the enhanced FFP claim likely would be made.
Analysis

6
New Jersey’s contentions before us are not persuasive, and its reliance on the
referenced Board decisions is misplaced. As noted above, the regulations define
“claim” to mean “a request for Federal financial participation in the manner and
format required by program regulations, and instructions or directives issued
thereunder.” Further, section 1132 of the Act states that claims must be made “in
such form and manner as the Secretary shall by regulation prescribe.” By regulation,
the Secretary has prescribed that claims be made using the formats required through
program instructions or directives. 45 C.F.R. § 95.4. Accordingly, an evaluation of
how costs are claimed on departmental forms does not, as New Jersey argued, elevate
form over substance, but is integral to determining whether, under applicable legal
standards, a claim has been made.
To receive FFP under the title IV-D program, New Jersey submitted claim
information using a specific format, Form OCSE-131, Child Support Enforcement
Program Financial Report Part 1: Quarterly Report of Expenditures and Estimates.
Of particular importance in this case is the fact that the form requires a state to list
separately costs for which it seeks FFP at the regular rate, and costs for which it
seeks FFP at the enhanced rate. In addition, the form specifies the types of costs that
are eligible for the enhanced FFP rate.
Applying the definition of the term “claim” and the QER format requirements to the
facts presented in this case, we cannot accept New Jersey’s contentions that the May
28, 1997 request for enhanced FFP was not a new claim barred by the two-year filing
limitation, but was merely “corrective” of timely submitted claims. Although the
information furnished with the May 28, 1997 claim may not have added discrete
costs to the gross underlying expenses that were the bases of New Jersey’s earlier,
timely claims, the May 1997 request for additional FFP nevertheless constituted a
new and separate request for FFP in the manner and format required by program
directives. New Jersey had not previously requested FFP at the enhanced rate by so
indicating on the form. Entitlement to an enhanced rate is not automatic. Regulatory
and other conditions apply, so it is reasonable for ACF to require that a claim
indicate the rate of FFP which a state is seeking.
In sum, the May 28, 1997 request for the ACSES costs at issue represented the first
filing in which New Jersey sought enhanced FFP for the ACSES costs in the manner
prescribed by the Secretary’s instructions, resulting in a new claim for $260,450 in
FFP in addition to the amounts previously sought and paid. As New Jersey itself
acknowledged, the earlier claims explicitly requested FFP amounts calculated by
applying the regular percentage rate, under the format guidelines. Thus, there is no
basis in the governing definition of the term “claim” and the QER instructions to
justify considering the May 1997 request as anything other than a new, separate
claim, itself subject to the two-year filing limitation.

7
Further, we find that New Jersey’s reliance on the California decision is misplaced.
In California, the Board upheld a Health Care Financing Administration (HCFA) title
XIX disallowance on the ground that the claim was untimely under section 1132 of
the Act. The claimed amount represented the federal share of fringe costs (vacation,
sick leave, etc.) for state licensing and certification employees that had been
inadvertently omitted by California’s QER processing system, resulting in federal
costs being under-reported for three quarters. Following the discovery of the error,
California submitted revisions to the QERs, and HCFA denied the claim for one of
the quarters under section 1132 of the Act because it was filed after the two-year
deadline. The Board held in California that the “adjustments to prior year costs”
exception of section 1132 of the Act and 45 C.F.R. § 95.4, on which the State relied,
was not applicable.
In California, the Board also addressed a contention by California that “because
HCFA had permitted it to claim additional FFP beyond the two-year limit in an
instance when a lower percentage of FFP had been erroneously claimed, the fringe
claims should be similarly exempted from the limit.” After stating that it was not
clear from California’s description exactly what action HCFA took in the earlier
case, the Board rejected the contention that the case then before it was analogous to
the HCFA action described in California’s brief. Thus, the question presented here
was not before the Board in California.3
Moreover, in California we rejected an argument analogous to that presented by New
Jersey, that the fringe claims were not “new” but were “part and parcel” of
California’s timely claims for the employee base salaries, which had inadvertently
excluded fringes. Specifically, the Board concluded that section 1132(a) of the Act
“does not distinguish ‘new’ from ‘old’ claims, but merely imposes a deadline for
filing claims.” Indeed, in Colorado Dept. Of Social Services, DAB No. 1239 (1991),
the Board upheld the disallowance of untimely claims even where the claims
involved the same types of expenditures previously claimed for the same time period
(claim for increased administrative costs based on data from revised time reporting
system was not an adjustment to a prior year cost). Accordingly, we find New
Jersey’s reliance on the California decision to be misplaced.
Additionally, the Maryland decision does not support New Jersey’s appeal. In
Maryland, an audit found that timely claims for co-operative agreement costs under
title IV-D of the Act contained clerical errors, and a net credit was due the State.
Maryland thereafter made an increasing adjustment for the credit on a QER filed

Following the submission of New Jersey’s Reply Brief, Counsel for ACF
contacted a Board staff attorney to inquire whether ACF could file a response to New
Jersey’s characterization of the California case in the Reply Brief. ACF Counsel
stated that ACF would not seek to file a written response if the Board were to review
the briefs submitted in California. Since we reject New Jersey’s argument
concerning California based on the language in the decision, we see no need to
analyze the briefs or to permit arguments based on those briefs.
3

8
more than two years after the expenditures had been incurred. The Director of the
Office of Child Support Enforcement (OCSE) found that Maryland’s claim was not
barred by the two-year filing restriction at issue in this case because it involved the
audit exception of 45 C.F.R. § 95.19(b). Nevertheless, OCSE determined that the
claim was barred by a separate, appropriations statute that prohibited the use of funds
to reimburse expenditures unless claims were filed within one year of the fiscal year
in which the expenditure occurred.
Thus, Maryland was not decided on the basis of the filing limitation in this case, but
a separate filing limitation imposed by congressional appropriations legislation. The
Board did not evaluate whether the request for the credit in Maryland constituted a
new and separate claim within the meaning of the Secretary’s regulations involving
section 1132(a) of the Act.4 Moreover, the appeal did not involve a state submitting
a timely claim for costs at the regular FFP rate, even though they were plainly
eligible for an enhanced payment rate, and only later seeking to correct its own
oversight by making a specific claim for the same costs at the enhanced FFP rate.
Accordingly, we find New Jersey’s reliance on the Maryland action misplaced.
We also disagree with New Jersey that the intent of the filing limitation would not be
served by denying New Jersey’s claim. The rationale for the two-year filing
limitation of section 1132 of the Act has been examined in numerous previous cases.
See, e.g., Connecticut v. Schweiker, 684 F.2d at 982; New York State Dept. Of
Social Services, DAB No. 521. The legislative history of section 1132 indicates that
the purpose of the legislation was to prevent states from claiming FFP, or transferring
claims for FFP from one program to another, many years after expenditures were
made and without any time limit. Such delayed claims make it difficult for the
Department of Health and Human Services to plan its budget; claims for millions of
dollars for expenditures in years long gone could turn up at any time. Further, the
exceptions to the filing limitations were not intended to cover a routine situation
where a state simply did not get around to getting its data together in time to file a
claim within the deadline. Rather, the exceptions are to address cases where it would
be patently unfair to disallow a claim merely because of the passage of time.
We conclude that the underlying purposes of the filing requirement described in
earlier cases apply with equal force here. The letters dated October 1994, and May
1995, show that New Jersey was informed that it could claim the ACSES costs at the
90% rate in sufficient time for New Jersey to submit its enhanced FFP claims on a
current basis. The correspondence also shows that ACF was aware that New Jersey
was authorized to submit requests for enhanced FFP before and during the periods
when New Jersey filed its timely claims for the quarters at issue. The letters do not,
however, show that ACF knew (after New Jersey failed to request the enhanced FFP
in its timely claims), that New Jersey would meet the conditions of approval and at

We note, however, that in finding that the audit exception applied, the
OCSE Director treated the claim as untimely under 45 C.F.R. § 95.10.
4

9
some indeterminate point in the future claim the additional FFP amounts.5 Further,
even if ACF suspected that New Jersey might subsequently seek to revise the FFP
rate on its timely claims, the delay and lack of certainty associated with such a
potential, revised claim would indeed make it difficult for ACF to plan its budgets in
the future because, under New Jersey’s theory supporting this appeal, the revised
claim could turn up at any time.
Finally, we note that 45 C.F.R. §§ 95.19 and 95.22 provide for an exception to the
two-year filing limitation for good cause, defined as “lateness due to circumstances
beyond the State’s control.”6 Section 95.22 states, however, that “[c]ircumstances
beyond the State’s control do not include neglect or administrative inadequacy on the
part of the State, State agencies, the State legislature or any of their offices, officers,
or employees.” The record in this case shows that the systems necessary to ascertain
the enhanced FFP amounts for the ACSES costs and to file timely requests for
enhanced FFP were within the sole control of New Jersey. No justification was
furnished to explain the delay in the request for the enhanced FFP rate. It is this type
of casual approach to the submission of claims for FFP that the limitation in the
statute and its implementing regulations was designed to prevent.

The October 4, 1994 letter, stating that New Jersey had “achieved
conditional certification of ACSES” and that the ACSES costs could be claimed at
the enhanced rate, qualified the approval as follows:
5

To remain certified, the State must also maintain compliance with the
regulations implementing Public Law 96-265 and claim costs in accordance
with an approved cost allocation plan as required by 45 Code of Federal
Regulations, Part 95, Subpart E.
Indeed, the record does not show whether New Jersey in fact complied with 45
C.F.R. § 95.507(b)(4) by revising its cost allocation plan to include the methodology
used to allocate the ACSES costs to the 90% rate. While the record indicates that
New Jersey allocated the costs based on data furnished by New Jersey’s Office of
Telecommunications and Information Systems, New Jersey did not specifically
allege that it had obtained approval for the allocation methodology used.
In the September 9, 1997 disallowance notification, ACF stated that it
saw no reason to allow the May 28, 1997 claim under the good cause exception.
6

10
Conclusion
Based on the above analysis, we conclude that New Jersey’s request for the enhanced
FFP rate was a claim that was not filed within the two-year period required by
section 1132 of the Act and 45 C.F.R. § 95.7. Accordingly, we sustain the
disallowance.

_____________________________
Cecilia Sparks Ford

________________________________
Donald F. Garrett

________________________________
Judith A. Ballard
Presiding Board Member

